FILED
                            NOT FOR PUBLICATION                              DEC 29 2009

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT

KEVIN E. FIELDS,                                  No. 08-16598

              Plaintiff - Appellant,              D.C. No. CV-03-06364-LJO-DLB

  v.
                                                  MEMORANDUM *
WILBUR; et al.,

              Defendants - Appellees.



                   Appeal from the United States District Court
                       for the Eastern District of California
                   Lawrence J. O’Neill, District Judge, Presiding

                      Argued and Submitted December 9, 2009
                             San Francisco, California

Before: COWEN, ** GRABER, and BYBEE, Circuit Judges.

       Plaintiff Kevin E. Fields, a California state prisoner, appeals from the entry

of summary judgment against him in his 42 U.S.C. § 1983 action alleging that

prison officials of the California Department of Corrections and Rehabilitation




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.
(Defendants), violated his constitutional rights. On de novo review, Dietrich v.

John Ascuaga’s Nugget, 548 F.3d 892, 896 (9th Cir. 2008), we affirm.

      1. Plaintiff was required to exhaust all available administrative remedies

before filing this action in federal court. 42 U.S.C. § 1997e(a); see also Booth v.

Churner, 532 U.S. 731, 738-39 (2001) (holding that exhaustion of the

administrative process is required so long as there is a "possibility of some relief").

The letter sent by the Inmate Appeals Branch to Plaintiff on March 24, 2003,

explicitly instructed Plaintiff to contact the Appeals Coordinator if he disagreed

with the rejection of his grievance appeal. Plaintiff did not contact the Appeals

Coordinator before filing a complaint in the district court. Because an additional

avenue of possible relief remained open to him, which he chose not to pursue,

Plaintiff failed to exhaust all available administrative remedies.

      2. We review for abuse of discretion a district court’s denial of appointment

of counsel. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009), petition for cert.

filed, ___ U.S.L.W. ___ (U.S. Aug. 31, 2009) (No. 09-6429). Plaintiff

demonstrated sufficient verbal and writing ability and legal knowledge to articulate

his claim. The facts that he alleged and the issues that he raised were not of

substantial complexity. In sum, exceptional circumstances that would require

appointment of counsel do not exist here. See 28 U.S.C. § 1915; Terrell v. Brewer,


                                           2
935 F.2d 1015, 1017 (9th Cir. 1991) (holding that a finding of exceptional

circumstances requires an evaluation of both "the likelihood of success on the

merits and the ability of the petitioner to articulate his claims pro se in light of the

complexity of the issues involved" (internal quotation marks omitted)).

      AFFIRMED.




                                            3